

116 HR 771 IH: Choices in Education Act of 2019
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 771IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo distribute Federal funds for elementary and secondary education in the form of vouchers for eligible students and to repeal a certain rule relating to nutrition standards in schools. 
IChoices in Education Act 
101.Short titleThis title may be cited as the Choices in Education Act of 2019. 102.Repeal of Elementary and Secondary Education Act and limitation on secretarial authority (a)RepealThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is repealed. 
(b)Limitation on secretarial authorityThe authority of the Secretary under this title is limited to evaluating State applications under section 104 and making payments to States under section 103. The Secretary shall not impose any further requirements on States with respect to elementary and secondary education beyond the requirements of this title. 103.Block grants to states (a)Grants to statesFrom amounts appropriated to carry out this title for a fiscal year, the Secretary shall award grants (from allotments made under subsection (b)) to qualified States to enable such States to carry out an education voucher program under section 105. 
(b)AllotmentFrom amounts described in subsection (a) for a fiscal year, the Secretary shall allot to each qualified State for that fiscal year an amount that bears the same ratio to those amounts as the number of eligible children in the qualified State (as determined by the Secretary on the basis of the most recent satisfactory data) bears to the number of all eligible children in all States in such school year. (c)ReallotmentIf a State does not receive funds under subsection (b) for a fiscal year, the Secretary shall allot the remainder of such funds to each qualified State in an amount that bears the same ratio to such remainder for such year as the amount received under subsection (b) by such qualified State bears to the amount received under such subsection for such year by all qualified States. 
(d)Deficit reductionAny amounts remaining after allotments are made under subsection (c) for a fiscal year shall not be available for any purpose other than deficit reduction. 104.Application (a)ApplicationTo be eligible to receive a grant under this title, a State shall submit an application to the Secretary that includes assurances that the State will— 
(1)comply with the requirements of section 105; and (2)make it lawful for parents of an eligible child to elect— 
(A)to enroll their child in any public or private elementary or secondary school in the State; or (B)to home-school their child. 
(b)ApprovalNot later than 30 days after receiving an application from a State that meets the requirements of subsection (a), the Secretary shall approve such application. 105.Education voucher program requirements (a)Education voucher program (1)In generalThe State shall distribute funds received under this title among the local educational agencies in the State based on the number of eligible children enrolled in the public schools operated by each local educational agency and the number of eligible children within each local educational agency's geographical area whose parents elect to send their child to a private school or to home-school their child. 
(2)Sense of CongressIt is the sense of Congress that States should distribute non-Federal funds for elementary and secondary education in a manner that promotes competition and choices in education. (b)Identification of eligible children; allocation and distribution of funds (1)Identification of eligible children (A)LEA IdentificationOn an annual basis, on a date to be determined by the Secretary, each local educational agency shall inform the State educational agency of— 
(i)the number of eligible children enrolled in public schools served by the local educational agency; and (ii)the number of eligible children within each local educational agency’s geographical area whose parents elect— 
(I)to send their child to a private school; or (II)to home-school their child. 
(B)State identificationOn an annual basis, on a date to be determined by the Secretary, each State educational agency shall inform the Secretary of the total number of children identified by all local educational agencies in the State under subparagraph (A). (2)Amount of payment (A)In generalSubject to subparagraph (B), the amount of payment for each eligible child in a State shall be equal to— 
(i)the total amount allotted to the State under this title; divided by (ii)the total number of eligible children in the State identified under paragraph (1). 
(B)Limitations 
(i)In the case of a payment made to the parent of an eligible child who elects to attend a private school, the amount of the payment described in subparagraph (A) for each eligible child shall not exceed the cost for tuition, fees, and transportation for the eligible child to attend the private school. (ii)In the case of a payment made to a parent of an eligible child who elects to home-school such child, the amount of the payment described in subparagraph (A) for each eligible child shall not exceed the cost of home-schooling the child. 
(3)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency an amount equal to the product of— (A)the amount available for each eligible child in the State, as determined in paragraph (2); multiplied by 
(B)the number of eligible children identified by the local educational agency under paragraph (1)(A). (4)Distribution to schoolsFrom amounts allocated under paragraph (3), each local educational agency that receives funds under such paragraph shall distribute a portion of such funds to the public schools served by the local educational agency, which amount shall— 
(A)be based on the number of eligible children enrolled in such schools and included in the count submitted under paragraph (1)(A); and (B)be distributed in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of eligible children, and not to supplant such funds. 
(5)Distribution to parents 
(A)In generalFrom the amounts allocated under paragraph (3), each local educational agency that receives funds under such paragraph shall distribute a portion of such funds, in an amount equal to the amount described in paragraph (2), to the parents of each eligible child within the local educational agency’s geographical area who elect to send their child to a private school or to home-school their child (as the case may be) and whose child is included in the count of such eligible children under paragraph (1)(A), which amount shall be distributed in a manner so as to ensure that such payments will be used for appropriate educational expenses. (B)ReservationA local educational agency described in this paragraph may reserve not more than 1 percent of the funds available for distribution under subparagraph (A) to pay administrative costs associated with carrying out the activities described in such subparagraph. 
(c)Rule of constructionPayments to parents under subsection (b)(5) shall be considered assistance to the eligible child and shall not be considered assistance to the school that enrolls the eligible child. The amount of any payment under this section shall not be treated as income of the child or his or her parents for purposes of Federal tax laws or for determining eligibility for any other Federal program. 106.DefinitionsIn this title: 
(1)Eligible childThe term eligible child means a child aged 5 to 17, inclusive. (2)ParentThe term parent includes a legal guardian or other person standing in loco parentis (such as a grandparent or stepparent with whom the child lives, or a person who is legally responsible for the child's welfare). 
(3)SecretaryThe term Secretary means the Secretary of Education. (4)StateThe term State means each of the 50 States and the District of Columbia. 
(5)Qualified stateThe term qualified State means a State that has an application approved by the Secretary under section 104. IINo Hungry Kids Act 201.Short titleThis title may be cited as the No Hungry Kids Act. 
202.Repeal of ruleThe rule prescribed by the Food and Nutrition Service of the Department of Agriculture relating to nutrition standards in the national school lunch and school breakfast programs published on January 26, 2012 (77 Fed. Reg. 4088 et seq.), and revising parts 210 and 220 of title 7, Code of Federal Regulations, shall have no force or effect. 203.Limits on certain nutritional requirementsSection 9(a)(1)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(1)(A)(i)) is amended by inserting before the semicolon the following: , to establish a calorie maximum for individual school lunches, or to prohibit a child from eating a lunch provided by the child’s parent or legal guardian. 
